Mr. Fred Church Department of Parks and Tourism One Capitol Mall Little Rock, Arkansas 72201
Dear Mr. Church:
This is in response to your request for an opinion regarding Act 570 of 1979 as amended.
You question whether members of the History Commission must file disclosures pursuant to Act 570.
Act 570 requires that designated persons file a written statement containing specific information.  Included among those who must make disclosures are persons serving by appointment to a State commission who are charged by law with the exercise of regulatory authority through rule making or adjudication or who are authorized to receive or disperse State or federal funds. Ark. Stat. Ann. 12-3002(e).  Excluded are persons serving without compensation on any non-regulatory State commission.  Ark. Stat. Ann. 12-3002(f)(1).
The History Commission was created by Act 355 of 1911.  Its members are appointed by the Governor.  Ark. Stat. Ann. 6-202(a). The Commission is required to adopt rules for the conduct of its business.  Ark. Stat. Ann. 6-202(f).  "Rules" means any agency statement of general applicability and future effect that interprets, prescribes or implements the law or policy or describes the organization, procedures, or practice of the agency. Ark. Stat. Ann. 5-701(c).
Therefore, it appears that the History Commission has the power to adopt rules which subjects the Commissioners to the filing requirements of Act 570.  The Commission does not appear to fall within the exception for non-regulatory agencies serving without compensation because it has rule making power, and its members receive per diem payments for certain expenses incurred in attending meetings.
Consequently, it appears that the members of the Commission should file the disclosure statement required by Act 570.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Thomas S. Gay.
Sincerely,
Steve Clark Attorney General
JSC:TSG:jk